—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
We find that substantial evidence supports the Unemploy*832ment Insurance Appeal Board’s decision that claimant voluntarily left her employment as a recruiter without good cause after her supervisor removed her from a particular assignment, prohibited her from seeking new clients while existing clients needed attention and later criticized her receipt of personal telephone calls at work. Criticism by a supervisor does not constitute good cause for leaving one’s employment, even where harsh words are used or the supervisor is perceived as unduly critical (see, Matter of Viruet [McKenzie, McGhee & Harper—Sweeney], 245 AD2d 707). Likewise, dissatisfaction with one’s wages (see, Matter of Valentin [Commissioner of Labor], 252 AD2d 622) or work assignment (see, Matter of La Pietra [Sweeney], 228 AD2d 742) does not constitute a valid reason for resigning. Therefore, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.